UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment #1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of Registrant as specified in its Charter) New Jersey 65-1241959 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of Principal Executive Offices) (Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of November 15, 2010, there were issued and outstanding 4,440,030 shares of the registrant's common stock. PARKE BANCORP, INC. Explanatory Note Parke Bancorp, Inc. (the “Company”) is filing this Amendment #1 on Form 10-Q/A to amend its Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 as filed with the Securities and Exchange Commission on November 15, 2010 in order to correct a typographical error in the Consolidated Statements of Cash Flows.Specifically, for the nine months ended September 30, 2010, proceeds from the sale of SBA loans originated for sale should have been $9.560 million rather than $13.904 million as included in the original filing.With the exception of this correction and the filing of new certifications, no other changes have been made to the Form 10-Q.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update the Company's financial condition or results of operations disclosed in the Form 10-Q. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (in thousands except share data) ASSETS Cashand due from financial institutions $ $ Federal funds sold and cash equivalents 12 55 Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of $2,141 at September 30, 2010 and $2,404 at December 31, 2009) Total investment securities Loans held for sale — Loans, net of unearned income Less: Allowance for loan and lease losses Net loans and leases Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) — Restricted stock, at cost Bank owned life insurance (BOLI) Other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLB borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, $1,000 liquidation value; authorized 1,000,000 shares; Issued: 16,288 shares at September 30, 2010 and December 31, 2009 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 4,650,930 shares at September 30, 2010; and 4,224,867 shares at December 31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock, 210,900 shares at September 30, 2010 and 191,729shares at December 31, 2009, at cost Total shareholders’ equity Noncontrolling (minority) interest in consolidated subsidiaries — Total equity Total liabilities andequity $ $ See accompanying notes to consolidated financial statements 1 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the nine months ended September 30, For the three months ended September 30, (in thousands except share data) Interest income: Interest and fees on loans $ Interest and dividends on investments Interest on federal funds sold and cash equivalents — 1 — — Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income (loss) Loan fees 28 62 Net income from BOLI 43 45 Service fees on deposit accounts 62 48 Other than temporary impairment losses Portion of loss recognized in othercomprehensive income (before taxes) 49 23 Net impairment losses recognized in earnings Gain (loss) on sale of real estate owned 39 10 Gain on sale of loans — — Other 26 Total noninterest income (loss) Noninterest expense Compensation and benefits Professional services Occupancy and equipment Data processing 88 87 FDIC insurance Loss on write down of foreclosed assets — 68 — 14 Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income attributable to Company and noncontrolling (minority) interest Net income attributable to noncontrolling (minority) interest — — Net income attributable to Company Preferred stock dividend and discount accretion Net income available to common shareholders $ Earnings per common share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 2 Parke Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGE IN TOTAL EQUITY (unaudited) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders' Equity Non- Controlling (Minority) Interest Total Equity (in thousands) Balance, December 31, 2008 $
